              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSHUA YOUNG,                                  No. 4:17-CV-01351

             Plaintiff,                        (Judge Brann)

       v.

MCDONOUGH MANUFACTURING
COMPANY,

             Defendant.

                                     ORDER

      AND NOW, this 5th day of November 2019, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that

Defendant’s Motion for Summary Judgment, ECF No. 43, is DENIED. A

telephonic status conference will be scheduled by separate Order.


                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
